DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of claims 1-9 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search and examine both of the groups together.  This is not found persuasive because the method recited in claim 10 involves the formation of an energy storage device wherein the electrodes are not required to contain silicon. Also, the electrolyte additive is claimed to be in either the cathode, the anode or both, which is distinct from claim 1. Examiner acknowledges that if the product claims are found to be allowable, the method claims would be eligible for rejoinder if the method claims contain all the allowable limitations recited in the product claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
  	- Claim 7 recites “sufonates”  which appears to be a misspelling.
	- Claim 9 is objected to because several of the listed electrolyte additive compounds contain capital letters. Examiner respectfully requests correction.
	- Claim 9 recites diallyl pyrocarbonate twice in the claim.
	- Claim 9 recites pinacol estser which appears to be a misspelling.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

7.	Claim 9 also recites the limitation “Diallyl pyrocarbonate, etc., with C=C bond, or others without C=C bond”. The limitation is indefinite because it is unclear what compounds are encompassed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2011/0274986 A1), herein referred to as Yamamoto.
With respect to claims 1 and 7, Yamamoto teaches (Claim 1) a nonaqueous electrolyte secondary battery comprising a positive electrode (first electrode), a negative electrode (second electrode) that comprises a silicon-based negative electrode active material, an electrolyte, a lithium difluorophosphate compound (lithium-containing salt) and a chain carbonate (linear carbonate) compound (at least one electrolyte additive). With further regard to claim 1, Yamamoto teaches [0057] a separate is interposed between the positive and negative electrodes.
With respect to claim 2, Yamamoto teaches [0013] the negative electrode can comprise a negative electrode active material that includes powdered silicon (Si-dominant electrode).
With respect to claim 3, Yamamoto teaches [0030] the negative electrode can have a negative electrode mixture layer (self-supporting composite film) comprised of powdered silicon and a binder wherein the mixture layer is formed on a negative electrode current collector.
With respect to claim 4, Yamamoto teaches [0050] the negative electrode is configured to have 87 weight percent of the silicon negative electrode active material and 7.5 weight percent of a thermoplastic polyimide binder (carbon phase).
With respect to claim 5, Yamamoto teaches [0055] the electrolyte may comprise fluoroethylene carbonate (FEC). 
With respect to claim 6, Yamamoto teaches (Claim 5) the electrolyte may further include fluorinated cyclic carbonates, but not non-fluorine cyclic carbonates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0274986 A1), herein referred to as Yamamoto, in view of Takahashi et al. (US 2021/0184260 A1), herein referred to as Takahashi.
The Yamamoto reference does not appear to explicitly teach the limitations of claims 8 and 9.
However, Takahashi recites electrolyte solution compositions for nonaqueous electrolyte batteries. In view of claims 8 and 9, Takahashi teaches (Claim 16) additives such as vinylene carbonate (VC), vinyl ethylene carbonate (VEC) and maleic anhydride can be employed. Vinylene carbonate for example contains two -O- bonds (two moieties).
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery taught by Yamamoto to include the electrolyte additives taught by Takahashi for the purpose of improving the cycling characteristics of the battery and reducing the resistance of the electrolyte at low-temperature conditions. By employing the known electrolyte additives taught by Takahashi, one of ordinary skill in the art would have been able to achieve predictable results and devise a battery with improved charging/discharging performance.

12.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724